Citation Nr: 1205010	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  09-39 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits.



ATTORNEY FOR THE BOARD

Dan Brook, Counsel





INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970, including service in Vietnam.  He died in March 2008.  The appellant is his surviving spouse.  She is currently representing herself in the course of this appeal.

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the Winston-Salem Regional Office (RO) of the Department of Veterans' Affairs (VA).


FINDINGS OF FACT

1.  According to his death certificate, the Veteran died in April 2008.  Lung cancer due to liver cancer due to colon cancer was listed as the underlying cause of death.   

2.  Although lung cancer was listed as the immediate cause of the Veteran's death, the evidence clearly shows that this lung cancer resulted from metastasis of the underlying colon cancer, rather than from Agent Orange exposure.  The lungs were not the primary site of the cancer.  

3.  It is not shown that metastatic colon cancer or any other form of cancer was clinically evident during the Veteran's active service or for many years thereafter. 

4.  The veteran's only service-connected disability, post-traumatic stress disorder (PTSD), is not shown to have caused or contributed to the Veteran's death. 

5.  The record contains no indication that the Veteran's death from metastatic colon cancer was proximately due to or the result of the Veteran's active service, including Agent Orange exposure therein. 

6.  The Veteran did not have a claim for benefits pending at the time of his death and the appellant was paid the appropriate amount of benefits for the month of the Veteran's death.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or contribute substantially or materially to cause the Veteran's death.  38 U.S.C.A. § 1101, 1110, 1116, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.312 (2011). 

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the appellant's claim for accrued benefits, the Board notes that VCAA is not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

Regarding her claim for service connection for the cause of the Veteran's death, the appellant was provided with notice of the evidence necessary to substantiate her claim in a June 2009 letter.  This letter generally explained the evidence necessary to substantiate her claim.  It also specifically explained that during the Veteran's lifetime, service connection was in effect for PTSD.  Additionally, it explained that in order to substantiate her claim, she needed to show that a disability, to include the claimed lung cancer, was incurred or aggravated during service and was the primary or contributory cause of death.  Although arguably this notice may not have fully fulfilled the notice requirements set out in Hupp v. Nicholson, 21 Vet. App. 342, 352-53   (2007), the Board notes that the appellant has specifically argued that the Veteran's lung cancer actually pre-existed his colon cancer and thus service connection for the cause of his death should be granted for this death-causing cancer due to the Veteran's Agent Orange exposure in Vietnam.  This line of argument shows that she understands the basic requirements for substantiating her specific claim.  Thus, given this actual knowledge, the Board finds that she was not prejudiced by any notice deficiency.  Additionally, the appellant was not prejudiced by the timing of the notice as the case was subsequently readjudicated by a September 2009 statement of the case.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, hospice records and the records of RO adjudications.   Also of record and considered in connection with the appeal are various written statements provided by the appellant and her attorney on her behalf.  (She has since withdrawn the power of attorney to this representative).  The Board notes that no further RO action, prior to appellate consideration of any of these claims, is required.  

II.  Factual Background

A.  Service Connection for the Cause of Death

The Veteran's service treatment records do not show any indication of colon cancer, other colon pathology, other forms of cancer or lung pathology.  On April 1970 separation examination, all systems, including the abdomen and viscera, anus rectum, lungs and chest, were found to be normal.  

Medical evidence of record in the 1970's and 1980's reflect treatment primarily for a nervous disorder. These records are negative for any complaints or diagnosis of a lung disorder. 

The Veteran filed a claim for service connection for exposure to Agent Orange was received in October 1993.  Submitted in support of his claim were reports of VA radiographic and laboratory studies conducted during the period from March 1990 to January 1993.  The records indicate that as part of Agent Orange testing in March 1990, a chest x-ray revealed a normal chest.  The report of a chest x-ray in October 1992 reflects an impression of probably normal chest; there was a subtle increased density in the anterior thorax superimposed over the base of the heart.  An x-ray study of the chest, performed in November 1992, was negative.  Later in November 1992, a tomogram of the chest revealed what appeared to be a 1.5-cm lesion in the inferior hilar region on the left.  A radiology report dated January 5, 1993 indicated that the chest was negative for active disease; there was no definite evidence of a lesion.  The Veteran was seen later in January 1993 with complaints of shortness of breath; a CT scan with contrast revealed the presence of a soft tissue mass within the AP window, measuring 2.5 x 3.5 cm, which abutted the left main stem bronchus and probably abutted the left main pulmonary artery as well.  It was noted that the above findings were most consistent with a primary lung neoplasm.   

However, during a subsequent clinical visit in May 1993, it was noted that the mass had decreased by 1/2 inch.  A CT scan of the thorax, performed in November 1993, revealed no masses, adenopathy, effusions, liver defects or adrenal enlargement. 

Additional medical records reflect that the Veteran was seen in March 1994 with complaints of pain in the rectum; at that time, he reported a history of lung cancer.  It was noted that there was an apparent total resolution of a lung mass without intervention.  The Veteran was seen at a pulmonary clinic in August 1995, at which time he reported that he had been told that he had cancer, and that he had treated himself with herb therapy.  It was noted that follow up chest x-rays and CT scans showed resolution of the left lung lesion; no tumor was present on chest x-rays in March and August 1995.  The examining physician concluded that the Veteran most likely had had an inflammatory lesion in January 1993, which had now resolved as the most recent x-ray and CT scans did not show any evidence of lung lesion.  No active disease was seen on chest x-ray in March 1996. 

During a clinical visit in February 1997, the Veteran indicated that he previously had cancer in his left lung, and he was concerned because he had recently begun coughing.  A chest x-ray was reported to be normal, with no evidence of neoplasm or of previous therapy for lung neoplasm.  The diagnosis was upper respiratory infection. 

In May 1997 the Veteran submitted a statement wherein he discussed the history of his claimed lung mass.  He indicated that when he received testing on an oncology ward and that he submitted to a CT scan but not a biopsy.  He also indicated that the physician who interpreted the results of the CAT scan informed him that he had cancer and that he chose to treat the cancer with natural remedies.  However, later he had been told that he probably had pneumonia.   

At his videoconference hearing in December 2000, the Veteran testified that a VA pulmonary specialist diagnosed a soft tissue mass in January 1993.  The Veteran indicated that he was told that there was a 95 percent chance that the lung mass was a carcinoma.  The Veteran reported that he underwent continued therapy, and, when a CT scan was performed in December 1993, he was told that the lung mass had dissolved.  The Veteran explained that he did not currently have a lung problem, and a doctor in Nashville stated that the lung mass was completely dissolved.  The Veteran contended that while the lung mass was gone, the tumor had metastasized in two lymph nodes and had probably spread to other areas of his body.  The Veteran also reported that some of the doctors had indicated that the mass may have been pneumonia that had since resolved.  The Veteran argued that, whatever was present in his lung developed as a result of being stationed in Dodge City, Charlie Ridge, Hill 37, which was an Agent Orange area.
 
VA medical records show that colon cancer was initially diagnosed during an August 2006 colonoscopy.  The Veteran initially declined to undergo surgery, instead preferring to use herbal and dietary techniques to treat the cancer.  In October 2006, it was noted that the Veteran's CEA level was elevated and continuing to rise, that an abdominal CT scan was strongly suggestive of metastasis and that the Veteran was experiencing rapid weight loss and changes in stool caliber.  The Veteran still felt o.k., however, and did not feel ready for surgery.  In November 2006, it was noted that the Veteran and his wife had contacted the patient advocate to see if an additional imaging could be arranged to help the Veteran make a more comfortable informed decision about surgery.  In December 2006, a second colonoscopy was performed, which showed that the neoplasm occupied 75% of the circumference of the ileocecal valve area of the cecum, with the anatomy distorted by the tumor.  It was noted that the tumor had markedly increased in size and extent since the August 2006 examination.  As a result, the Veteran decided to undergo a right hemicolectomy, which was performed on December 13, 2006.  Right colon pathology revealed a moderately differentiated adenocarcinoma, invasive, completely excised.  The tumor had penetrated the muscularis propria but did not extend to section surfaces.  There was a metastatic, moderately differentiated adenocarcinoma inside 5 of 11 lymph nodes.  The Veteran was subsequently undecided about whether he wanted to undergo chemotherapy.  

A December 2006 VA medicine oncology report shows that the Veteran reported that he had been diagnosed with lung cancer in 1993 and advised to have surgery.  However, he treated himself with natural and herbal remedies and indicated that his cancer shrunk as the mass of the lung and also the lymph nodes disappeared.  The Veteran reported that there had been no recurrence.  

Physical examination showed a surgical incision with staples in the midline.  It was noted that the Veteran appeared to have stage 3T disease based on his pathological evaluation.  Chemotherapy was recommended but the Veteran was not sure he wanted to receive this treatment.  

A May 2007 VA medicine oncology consultation indicates that when the Veteran was operated on in December 2006, he was found to have node positive disease.  The Veteran reported that he was using herbal supplements to treat his colon cancer and thought that they were helping him.  It was noted that an MRI of the abdomen on May 15, 2007 had shown a 14 mm hepatic segment with probably hemangioma and a 17 mm nodule that was probable hemangioma in segment 6.  There was no significant change.  The Veteran was still reluctant to initiate any therapy and the consulting physician had convinced him that he should undergo another colonoscopy to determine if there had been any local recurrence.  Also, a CT scan of the chest was to be done to see if there was any evidence of metastatic disease. 

A June 2007 VA CT scan produced diagnostic impressions of two new low density liver nodules most likely due to metastases seen since prior study of January 2007, no evidence of recurrent pulmonary tumor or pulmonary nodular metastases or lymphadenopathy and second 1cm retroperitoneal lymph node, adjacent to the previously described lymph node most likely on basis of post inflammatory lymphadenopathy.   

A November 2007 CT scan of the pelvis indicated that all 3 metastatic lesions in the liver were larger than on a previous examination.  Since the previous examination, multiple small nodular densities had developed in both lung fields.  These findings were most consistent with the interval development of multiple small pulmonary metastases.  The diagnostic impression was interval progression of the Veteran's metastatic colon carcinoma with increased size of 3 large liver metastases and interval development of small pulmonary metastases. 

A November 2007 CT scan of the chest produced a diagnostic impression of interval progression of the Veteran's metastatic colon carcinoma with increased size of 3 large liver metastases and interval development of multiple small pulmonary metastases.  

A February 2008 VA CT scan of the pelvis produced a diagnostic impression of enlarging hepatic metastases, increased periportal edema versus bile duct distention and increased size and number of pulmonary metastases.    

A March 2008 VA hospital discharge summary shows that the Veteran had been hospitalized from February 25, 2008 to February 27, 2008 due to increased nausea and vomiting for the last couple of weeks.  The diagnoses were metastatic colon cancer, hospice care at home, emesis, improved, and weight loss.  

Private hospice notes show that the Veteran received hospice treatment at home from February 2008 to April 2008.  In February 2008 it was noted that his admission diagnosis was metastatic colon cancer.  In March 2008, it was noted that according to an MRI of the liver, the Veteran's malignancies had doubled in size since January.  An April 8, 2008 progress note shows that the appellant had reported that the Veteran had passed away.  

The Veteran's death certificate shows that he passed away on April 8, 2008.  Lung cancer due to liver cancer due to colon cancer was listed as the cause of death, with lung cancer listed as the immediate cause of death and colon cancer listed as the underlying cause of death.  

B.  Accrued benefits

In a January 2006 written statement, the Veteran withdrew his prior pending claim for service connection for soft tissue lung mass.  

In a May 2008 decision, the RO granted entitlement to death pension to the appellant.  The decision indicates that the appellant was paid $2,669 for the month of April and $624 for the month of May.  The RO noted that $2,669 corresponded to the rate of compensation the Veteran was due to receive in the month of his death and $624 corresponded to the monthly rate of death pension to which the appellant was entitled.  

In a November 2008 notice of disagreement, the appellant's attorney contended that the appellant was entitled to accrued benefits and dependency and indemnity compensation due to lung cancer related to Agent Orange exposure as the cause of the Veteran's death.  

In a September 2009 statement of the case, the RO found that no entitlement to accrued benefits existed as the result of an unpaid balance due to the Veteran at the time of his death.  The RO noted that the last benefit payment the Veteran was entitled to receive was the payment issued on April 1, 2008 for the period beginning March 1, 2008 until March 31, 2008.  

III.  Law and Regulations

A.  Service connection for the cause of death

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Certain listed, chronic disabilities, including colon cancer, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include lung cancer) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service, unless the evidence supports a conclusion that the disease was not incurred as a result of exposure to an herbicide.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected disability is considered the "principal" (primary) cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause. 38 C.F.R. § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death", or "aided or lent assistance to the production of death."  Id.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

B.  Accrued Benefits

Section 5121 of Title 33, U.S. Code defines accrued benefits as "periodic monetary benefits ... to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death ... and due and unpaid."  38 U.S.C.A. § 5121(a).  See also 38 C.F.R. § 3.1000.  There is generally no basis for an accrued benefits claim, unless the Veteran from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death. See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In pertinent part, 38 C.F.R. § 3.1000  holds that except as provided in §§ 3.1001 and 3.1008, periodic monetary benefits to which a payee was entitled at his or her death, and due and unpaid will, upon the death of such person, be paid to the Veteran's survivors.  38 C.F.R. § 3.100(a)(1)(ii).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R.§ 3.1000(a)(5).

The provisions of 38 U.S.C.A. § 5112, which address effective dates of reductions and discontinuances, provide that the effective date of a discontinuance of compensation, DIC or pension benefits shall be fixed in accordance to the facts found.  By reason of the death of a payee, the effective date of discontinuance shall be "the last day of the month" before death occurs.  38 U.S.C.A. § 5112(b)(1).  The implementing regulation, 38 C.F.R. § 3.500(g), also clearly indicates that a veteran's benefits are to be discontinued effective the last day of the month before his or her death.  However, where a veteran receiving compensation or pension dies after December 31, 1996, a surviving spouse shall be entitled to a benefit for that month in an amount equal to the amount of compensation or pension the Veteran would have received for that month but for his or her death.  38 C.F.R. § 3.20(c).  

IV.  Analysis

A.  Service connection for the Cause of the Veteran's Death

The Veteran's death certificate clearly shows that colon cancer was the underlying cause of his death.  Colon cancer is not classified as a condition for which presumptive service connection on the basis of Agent Orange exposure can be granted.  38 C.F.R. § 3.307(e).  Also, the Veteran's service treatment records are negative for any clinical reference to the presence of colon cancer or any other colon disability.  Then, post-service, colon cancer was not identified until 2006, approximately 36 years after his service separation.  Moreover, none of the post-service medical records contain any indication that the Veteran's colon cancer, first noted so many years after the veteran's separation from active service, was related to such service or to his service connected PTSD.  Consequently, given that there is no competent evidence of manifestation of colon cancer until approximately 20 years after service and no competent evidence of a nexus between the fatal colon cancer and the Veteran's service or his service connected PTSD, the weight of the evidence is against a finding that the Veteran's death causing colon cancer was related to service.

The appellant essentially alleges that the Veteran's lung cancer, listed as the immediate cause of his death, resulted from Agent Orange exposure in service.  In this regard, as the Veteran served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307.  Also, since he was shown to have lung cancer, the cancer is initially presumed to have resulted from the Agent Orange exposure.  However, in the instant case, there is clear medical evidence, which rebuts this latter presumption, as the VA treatment records clearly show that the Veteran's cancer originated in the colon and then subsequently metastasized into the liver and lungs.  Id.   Thus, it is clearly shown that the lung cancer resulted from the Veteran's non-service related colon cancer, not from Agent Orange exposure.  

The General Counsel of the VA, in a precedent opinion, has held that presumptive service connection may not be established under the Agent Orange presumption laws for a cancer listed as being related to herbicide exposure if the cancer developed as a result of metastasis of a cancer not associated with herbicide exposure.  VAOPGCPREC 18-97, May 2, 1997.  The Board is bound by this Opinion.  38 U.S.C.A. § 7104.  In this case, the evidence shows that the lung cancer was as a result of metastasis of the colon cancer.  Colon cancer, as otherwise noted, is not a cancer for presumptive service connection under the Agent Orange presumptions.

The appellant has asserted that the Veteran actually developed lung cancer back in 1992, long before he developed colon cancer.  The Veteran had also specifically asserted this based on his recollection of what he was told by physicians at the time he was tested for the lung mass.  However, the medical documentation of record does not support this contention.  While it is clear that the Veteran developed a mass on his lung, which he apparently believed to be lung cancer, the medical documentation concerning the mass does not include a finding that it was cancerous and instead indicates that the Veteran most likely had an inflammatory lesion, which simply resolved over time.  Although the appellant maintains the Veteran's position that the initial mass the Veteran experienced was cancerous and that the lung cancer the Veteran experienced in 2008 was related to this mass, as a laypeople, the Board finds that their opinion concerning such a medical diagnosis and etiology is entitled to less probative weight than the objective medical findings of record.  The Veteran is certainly competent to report on what he was told by physicians and the appellant is also competent to report her recollections.  However, given that the objective medical evidence does not include any finding that the lung mass was cancerous and shows that the mass resolved on its own, the weight of the evidence is against it being related to service, to include presumed Agent Orange exposure therein.  

In summary, given that the Veteran's colon cancer did not become manifest until approximately 36 years after service and given that the Veteran's death causing cancer of the colon, liver and lungs is not shown to be related to service, to include Agent Orange exposure therein, or to the Veteran's service connected PTSD, the weight of the evidence is against a service connected disability either causing or contributing to cause the Veteran's death.  The preponderance of the evidence is against this claim and it must be denied. Gilbert, 1 Vet. App. 49, 55 (1990).
   
B.  Accrued Benefits

The appellant has not made any specific contentions regarding entitlement to accrued benefits.  Also, there is no documentation in the claims file indicating that the Veteran had any claim for benefits pending at the time of his death.  In this regard, the claims file also does not contain any documents that could be construed as a formal or informal claim for benefits that were filed prior to the Veteran's death, but not adjudicated  It appears that the appellant's former attorney may have believed that the Veteran's claim for service connection for lung mass still remained pending.  However, the record clearly shows that the Veteran withdrew this claim through his January 2006 written statement.  Accordingly, that claim was not pending at the time of the Veteran's death.

The record also shows that the appellant was paid the appropriate amount of benefits for the month of the Veteran's death.  As explained by the RO in the May 2008 decision, the appellant was paid $2669 for the month of April as this corresponded to the amount of compensation the Veteran would have received but for his death.  38 C.F.R. § 3.20.  Then, in May 2008, the appellant was paid $ 624, the amount of death pension to which she was found to be entitled.  Consequently, the record indicates that there are no additional monies due to the appellant but unpaid as a result of the Veteran's death.  

Accordingly, given that there were no claims pending at the time of the Veteran's death and the appellant was paid the appropriate amount of benefits for the month of the Veteran's death, there are no accrued benefits payable to the appellant.  The preponderance of the evidence is against this claim and it must be denied.  Gilbert, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to accrued benefits is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


